DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 03/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Richard R.T. Carling et al (US 20030128991 A1) in view of Tommy Lee Oswald (US 20050094193 A1).

Regarding claim 1, Carling et al discloses an information processing apparatus (¶ [33] data collection server) comprising: 
an input interface configured to receive settings related to a print failure report (¶ [33] channel partner via internet connected to interface; ¶ [31]); 
a communication interface configured to facilitate communication with an image forming apparatus and a destination of the print failure report identified in the settings (Fig. 1a server 15 connected to printers 5 and SDMS data repository 2; ¶ [46]); and 
wherein the input interface is configured to provide an information setting screen including a plurality of check boxes for selecting information to be included in the print failure report (Fig. 3; ¶ [37]); and 
wherein the processor is configured to collect the information to be included in the print failure report based on which of the plurality of check boxes are selected and add the information to the print log information (¶ [37-38] and ¶ [41]).
Carling et al fails to explicitly disclose a processor configured to selectively execute a print mode for transmitting designated print data of a print object to the image forming apparatus and a report mode for transmitting print data for reporting including print log information to the destination based on the settings.
Oswald, in the same field of endeavor of endeavor of notifying a destination of printing errors (Abstract), teaches selectively execute a print mode for transmitting designated print data of a print object to the image forming apparatus and a report mode for transmitting print data for reporting including print log information to the destination based on the settings (¶ [9-11] enable notification indicates “report mode”; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the intention was effectively filed for the information processing apparatus as disclosed by Carling et al comprising an input interface configured to provide an information setting screen including a plurality of check boxes for selecting information to be included in a print failure report to utilize the teachings of Oswald which teaches selectively execute a print mode for transmitting designated print data of a print object to the image forming apparatus and a report mode for transmitting print data for reporting including print log information to the destination based on the settings to quickly and efficiently preform print error notification as desired by a user without installing an IPP client which is costly in man-hours with further time spent in integration.

Regarding claim 2, Carling et al discloses the information processing apparatus of claim 1 (see rejection of claim 1), wherein the information that is selectable via the plurality of check boxes includes the print log information (Fig. 3 number of sheets printed), information regarding an application program or operating system of the information processing apparatus (¶ [30] software reliability and machine utilization), and other information related to the information processing apparatus (Fig. 3 time of start printing, time of stop printing, etc.).

Regarding claim 3, Carling et al discloses the information processing apparatus of claim 1 (see rejection of claim 1), wherein the print mode is a mode for allowing the image forming apparatus to execute a print process based on the designated print data (see rejection of claim 1 wherein the print job is designated without notification), and wherein the report mode is a mode for transmitting the print data for reporting including the print log information based on the designated print data to the destination (see rejection of claim 1 wherein the print job is transferred with “notification” enabled).

Regarding claim 4, Carling et al discloses the information processing apparatus of claim 3 (see rejection of claim 3).
Carling et al fails to explicitly disclose wherein the print data for reporting includes the designated print data.
Oswald teaches the print data for reporting includes the designated print data (¶ [12]).
It would have been obvious to one of ordinary skill in the art before the intention was effectively filed for the information processing apparatus as disclosed by Carling et al comprising an input interface configured to provide an information setting screen including a plurality of check boxes for selecting information to be included in a print failure report to utilize the teachings of Oswald which teaches the print data for reporting includes the designated print data to obtain an accurate, real-time determination while avoiding wasteful data transmission steps. 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Carling et al in view of Oswald as applied to claim 1 above, and further in view of Nobuyuki Tonegawa (US 20120154835 A1).

Regarding claim 5, Carling et al discloses the information processing apparatus of claim 1 (see rejection of claim 1).
Carling et al fails to explicitly disclose wherein the processor is further configured to execute the report mode when a failure is detected in the execution of a print process.
Tonegawa, in the same field of endeavor of transmitting a print processing error report (Abstract), teaches the processor is further configured to execute the report mode when a failure is detected in the execution of a print process (¶ [71] transmission result report only when an error is detected).
It would have been obvious to one of ordinary skill in the art before the intention was effectively filed for the information processing apparatus as disclosed by Carling et al comprising an input interface configured to provide an information setting screen including a plurality of check boxes for selecting information to be included in a print failure report to utilize the teachings of Tonegawa which teaches the processor is further configured to execute the report mode when a failure is detected in the execution of a print process to avoid wasteful processing to thereby efficiently provide information to the user only when necessary.

Regarding claim 6, Carling et al discloses the information processing apparatus of claim 1 (see rejection of claim 1), wherein, when a failure is detected in the execution of a print process based on the designated print data, the processor is further configured to execute the report mode for transmitting the print data for reporting including the print log information based on the designated print data to the destination (see rejection of claim 5).

Regarding claim 7, Carling et al discloses the information processing apparatus of claim 6 (see rejection of claim 6), wherein the processor is further configured to detect a print failure from a time for a printing process (¶ [46]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Carling in view of Oswald and Tonegawa as applied to claim 6 above, and further in view of Diane Marie Foley et al (US 20160110653 A1).

Regarding claim 8, Carling et al discloses the information processing apparatus of claim 6 (see rejection of claim 6).
Carling et al fails to explicitly disclose wherein the processor is further configured to count a number of times a print failure is detected and execute the report mode if the number of times the print failure is detected exceeds a threshold value.
Foley et al, in the same field of endeavor of monitoring and detecting print errors (Abstract), teaches counting a number of times a print failure is detected and execute the report mode if the number of times the print failure is detected exceeds a threshold value (¶ [7]).
It would have been obvious to one of ordinary skill in the art before the intention was effectively filed for the information processing apparatus as disclosed by Carling et al comprising an input interface configured to provide an information setting screen including a plurality of check boxes for selecting information to be included in a print failure report to utilize the teachings of Foley et al which teaches counting a number of times a print failure is detected and execute the report mode if the number of times the print failure is detected exceeds a threshold value to confirm that the failure is truly an error requiring correction and not just a random occurrence, thus providing a more efficient fix.

Claims 9-11, 13-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tommy Lee Oswald (US 20050094193 A1) in view of Richard R.T. Carling et al (US 20030128991 A1).

Regarding claim 9, Oswald discloses a method for providing a print failure report (¶ [9])), the method comprising: 
receiving, by a processor of a computer, a print request for a print job including print data regarding a print object (¶ [10]); 
providing, by the processor on a display of the computer, a print setting interface (¶ [25]) including (i) a plurality of print job setting items that facilitate entering print settings for the print job (Fig. 3), (ii) a failure report check box that facilitates requesting transmission of the print failure report (Fig. 2 enable notification), (iii) a failure destination button that, when selected (¶ [22]), provides a failure destination selection interface that facilitates inputting a destination for the print failure report (Fig. 2; email address destination), and 
receiving, by the processor from an input interface of the computer, a print execution input for the print job (¶ [20]); 
transmitting, by the processor via a communications interface of the computer, a print command to a printer to perform the print job in response to receiving the print execution input, the print command including the print data and the print settings (¶ [46]); 
transmitting, by the processor via the communications interface, the print failure report to the destination in response to the transmission of the print failure report being selected via the printer setting interface (¶ [46]).
Oswald fails to explicitly disclose a failure information button that, when selected, provides a failure information selection interface that includes a plurality of check boxes that facilitate selecting information to be provided with the print failure report; and collecting, by the processor, the information to be included in the print failure report based on which of the plurality of check boxes are selected.
Carling et al teaches a failure information button that, when selected, provides a failure information selection interface that includes a plurality of check boxes that facilitate selecting information to be provided with the print failure report (¶ [37]; Fig. 3), and collecting, by the processor, the information to be included in the print failure report based on which of the plurality of check boxes are selected (¶ [34] filtering data).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the method as disclosed by Oswald comprising providing, by a processor on a display of a computer, a print setting interface including (i) a plurality of print job setting items that facilitate entering print settings for the print job, (ii) a failure report check box that facilitates requesting transmission of the print failure report, (iii) a failure destination button that, when selected, provides a failure destination selection interface that facilitates inputting a destination for the print failure report to utilize the teachings of Carling et al which teaches a failure information button that, when selected, provides a failure information selection interface that includes a plurality of check boxes that facilitate selecting information to be provided with the print failure report; and collecting, by the processor, the information to be included in the print failure report based on which of the plurality of check boxes are selected to avoid wasteful processing in monitoring processes that are not desired by the user. 

Regarding claim 10, Oswald discloses the method of claim 9 (see rejection of claim 9), further comprising detecting, by the processor, a failure in the execution of the print job (¶ [24]).

Regarding claim 11, Oswald discloses the method of claim 10 (see rejection of claim 10).
Oswald fails to explicitly disclose collecting, by the processor, the information in response to detecting the failure.
Carling et al teaches collecting, by the processor, the information in response to detecting the failure (¶ [46] collect information upon error event).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the method as disclosed by Oswald comprising providing, by a processor on a display of a computer, a print setting interface including (i) a plurality of print job setting items that facilitate entering print settings for the print job, (ii) a failure report check box that facilitates requesting transmission of the print failure report, (iii) a failure destination button that, when selected, provides a failure destination selection interface that facilitates inputting a destination for the print failure report to utilize the teachings of Carling et al which teaches collecting the information in response to detecting the failure to predict demand on component parts to assist in maintaining adequate inventories, provide research and development teams with insight into functions and capabilities  and report information back to an individual customer as a value-added service.

Regarding claim 13, Oswald discloses the method of claim 10 (see rejection of claim 10).
Oswald fails to explicitly disclose providing, by the processor on the display, a confirmation request regarding transmission of the print failure report in response to the failure in the execution of print by being detected.
Carling et al discloses providing, by the processor on the display, a confirmation request regarding transmission of the print failure report in response to the failure in the execution of print by being detected (Fig. 2 confirmation request in the form of a “submit” button displayed).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the method as disclosed by Oswald comprising providing, by a processor on a display of a computer, a print setting interface including (i) a plurality of print job setting items that facilitate entering print settings for the print job, (ii) a failure report check box that facilitates requesting transmission of the print failure report, (iii) a failure destination button that, when selected, provides a failure destination selection interface that facilitates inputting a destination for the print failure report to utilize the teachings of Carling et al which teaches providing, by the processor on the display, a confirmation request regarding transmission of the print failure report in response to the failure in the execution of print by being detected to verify the user’s intentions prior to execution of the additional processing it would take to perform the detection, collection and transmission of errors.

Regarding claim 14, Oswald discloses the method of claim 13 (see rejection of claim 13), wherein the processor is configured to transmit the print failure report to the destination in response to (i) the transmission of the print failure report being selected via the print setting interface (see rejection of claim 12), (ii) the failure in the execution of the print job being detected (see rejection of claim 12), and (iii) the confirmation request being approved (see rejection of claim 13)

Regarding claim 15, Oswald discloses the method of claim 9 (see rejection of claim 9).
Oswald fails to explicitly disclose wherein the information that is selectable via the plurality of check boxes includes print log information, information regarding an application program on the computer, information regarding an operating system of the computer, and other information related to the computer.
Carling et al teaches the information that is selectable via the plurality of check boxes includes print log information (Fig. 3 number of sheets printed), information regarding an application program on the computer, information regarding an operating system of the computer (¶ [30] software reliability and machine utilization), and other information related to the computer (Fig. 3 time of start printing, time of stop printing, etc.).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the method as disclosed by Oswald comprising providing, by a processor on a display of a computer, a print setting interface including (i) a plurality of print job setting items that facilitate entering print settings for the print job, (ii) a failure report check box that facilitates requesting transmission of the print failure report, (iii) a failure destination button that, when selected, provides a failure destination selection interface that facilitates inputting a destination for the print failure report to utilize the teachings of Carling et al which teaches the information that is selectable via the plurality of check boxes includes print log information, information regarding an application program on the computer, information regarding an operating system of the computer, and other information related to the computer to provide a plurality of detectable attributes in accordance with a user’s desires and address multiple errors which may arise in print processing.

Regarding claim 16, Oswald discloses an information processing apparatus (¶ [19]) comprising: 
a display (Fig. 1 numeral 106); 
an input interface (Fig. 1 numeral 106); 
a communication interface (¶ [21] network connected interface); and 
a processor (¶ [19] subsystem) configured to: 
receive a print request for a print job including print data regarding a print object (see rejection of claim 9); 
provide a print setting interface on the display that includes (i) a plurality of print job setting items that facilitate entering print settings for the print job, (ii) a failure report check box that facilitates requesting transmission of the print failure report, (iii) a failure destination button that, when selected, provides a failure destination selection interface that facilitates inputting a destination for the print failure report, and (iv) a failure information button that, when selected, provides a failure information selection interface that includes a plurality of check boxes that facilitate selecting information to be provided with the print failure report (see rejection of claim 9); 
receive a print execution input for the print job via the input interface (see rejection of claim 9); 
transmit a print command to a printer via the communication interface to perform the print job in response to receiving the print execution input, the print command including the print data and the print settings (see rejection of claim 9); 
collect the information to be included in the print failure report based on which of the plurality of check boxes are selected (see rejection of claim 9); and 
transmit the print failure report to the destination via the communication interface in response to the transmission of the print failure report being selected via the printer setting interface (see rejection of claim 9).

Regarding claim 17, Oswald discloses the information processing apparatus of claim 16 (see rejection of claim 16), wherein the processor is configured to detect a failure in the execution of the print job (see rejection of claim 10).

Regarding claim 19, Oswald discloses the information processing apparatus of claim 17 (see rejection of claim 17), wherein the processor is configured to provide a confirmation request on the display regarding transmission of the print failure report in response to the failure in the execution of print by being detected (see rejection of claim 13).

Regarding claim 20, Oswald discloses the information processing apparatus of claim 19 (see rejection of claim 19), wherein the processor is configured to transmit the print failure report to the destination in response to (i) the transmission of the print failure report being selected via the print setting interface, (ii) the failure in the execution of the print job being detected, and (iii) the confirmation request being approved (see rejection of claim 14).

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oswald in view of Carling et al as applied to claims 10 and 17 above, and further in view of Nobuyuki Tonegawa (US 20120154835 A1).

Regarding claim 12, Oswald discloses the method of claim 10, wherein the processor is configured to automatically transmit the print failure report to the destination in response to (i) the transmission of the print failure report being selected via the print setting interface (see rejection of claim 9). 
Oswald fails to explicitly disclose automatically transmitting the print failure report to the destination in response to the failure in the execution of the print job being detected.
Tonegawa teaches automatically transmitting the print failure report to the destination in response to the failure in the execution of the print job being detected (¶ [71] transmission result report only when an error is detected).
It would have been obvious to one of ordinary skill in the art before the intention was effectively filed for the information processing apparatus as disclosed by Oswald comprising a processor configured to  automatically transmit the print failure report to the destination in response to the transmission of the print failure report being selected via the print setting interface to utilize the teachings of Tonegawa which teaches the processor is further configured to execute the report mode when a failure is detected in the execution of a print process to avoid wasteful processing to thereby efficiently provide information to the user only when necessary.

Regarding claim 18, Oswald discloses the information processing apparatus of claim 17, wherein the processor is configured to automatically transmit the print failure report to the destination in response to (i) the transmission of the print failure report being selected via the print setting interface and (ii) the failure in the execution of the print job being detected (see rejection of claim 12).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
September 27, 2022